Citation Nr: 1456737	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-45 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, had active service from September 1983 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the pendency of this appeal, the agency of original jurisdiction (AOJ) has remained with the VA RO in New York, New York.

In a November 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the local RO in New York, New York, before a Veterans Law Judge sitting at the RO, which was subsequently scheduled for April 2011.  In correspondence received in April 2011, prior to the scheduled Board hearing, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704 (2014).  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2014).

In December 2011, February 2013, and August 2014, the Board remanded the appeal for further development.  Pursuant to the August 2014 remand instructions, a VA addendum medical opinion was obtained in order to assist in determining the etiology of the Veteran's claimed back disability.  As discussed below, the Board finds that the September 2014 VA addendum medical opinion was thorough and adequate and in compliance with the Board's remand instructions.  Based on the above, the Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  A back disorder was not "noted" at entry to active service in September 1983.

2.  Degenerative joint disease (arthritis), degenerative disc disease, and levoscoliosis did not clearly and unmistakably exist prior to active service.  

3.  A back injury or disease was not shown during active service.

4.  Symptoms of a back disorder were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

5.  The Veteran's back disabilities first manifested many years after service separation and are not causally or etiologically related to active service.


CONCLUSION OF LAW

A back disability was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was provided notice in June 2008 and October 2008, prior to the initial adjudication of the claim in January 2009, and provided additional notice in December 2011 and March 2013.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates; thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, Social Security Administration (SSA) disability records, VA examination reports, and lay statements.

In a May 2013 written statement, the Veteran contended that some of the service treatment records were missing.  In an August 2013 written statement, the Veteran reported that he sought repeated treatment for symptoms of back pain in service and it was not his fault that the service treatment records were missing.  The Board finds these contentions inconsistent with and outweighed by the other evidence of record.  The Veteran's complete service treatment and personnel records have been associated with the claims file, including service treatment records from the Veteran's tour of duty in Korea.  Further, the AOJ specifically requested records of the Veteran having sought or gone on sick call during the last two months he was stationed in Korea (as contended by the Veteran).  A June 2013 response notes that these sick call requests were not a matter of record.  Based on the above, the Board finds that all service treatment records relating to the Veteran's active service have been associated with the claims file. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in July 2013 (with a September 2014 addendum opinion).  The Board finds that the July 2013 VA examination report and September 2014 addendum opinion, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  For purposes of preparing the September 2014 VA examination opinion, the VA examiner reviewed the claims file and provided opinions with regard to the etiology of the Veteran's back disability.

As noted above, the Veteran withdrew the Board hearing request in April 2011.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.       

Service Connection for a Back Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with degenerative joint disease, which is a form of arthritis.  See undated written statement by Dr. A.C.  "Degenerative joint disease, or osteoarthritis, is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening.'"  Giglio v. Derwinski,  2 Vet. App. 560, 561 (1992) (nonprecedential single judge decision citing Webster's Desk Dictionary 501 (1986)).  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R.	 § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.

The Veteran essentially contends that the current back disability preexisted service and was aggravated by service.  In the May 2008 claim, the Veteran contended that he began experiencing back pain in 1975 and entered the military with chronic back pain.  The Veteran contended that his back disorder was aggravated while in service due to basic training and helicopter drops.  In a May 2008 written statement, the Veteran contended that, when he was examined for service entrance, it was found that he had a bad back, but he asked the examiner to allow him to enter active service anyway.  The Veteran reported he had done well until he jumped from a helicopter in Korea near the DMZ, at which time he injured his back, but his sergeant would not allow him to seek medical attention and, instead, he began drinking heavily to deal with the back pain.  See also June 2009 written statements, November 2009 substantive appeal, July 2013 written statement.

In June 2008 written statements, the Veteran contended that his back problems had begun after doing a high dive off a 15 foot diving tower at a local pool, and that the back pain had continued to worsen over the years.  See also June 2008 written statement from the Veteran's parents.  The Veteran reported that his back had snapped and he was in the hospiral for two days and in bed for two weeks, but that these records were unavailable, having been destroyed by the hospital.  The Veteran further contended that he had tried unsuccessfully to obtain clinical records showing that he missed two weeks of work after hurting his back lifting something heavy from a dump trunk.  In a June 2009 written statement, the Veteran contended that his back was 10 times worse after service separation.

The evidence of record demonstrates that the Veteran has current diagnosed degenerative joint disease (arthritis), degenerative disc disease, and levoscoliosis.  A May 2005 private treatment record notes diagnoses, based on MRI results, of multilevel degenerative disc disease, herniated discs, and a central protrusion and annular tear.  In an undated written statement, Dr. A.C. noted that the Veteran had current diagnoses of multiple degenerative joint disease (arthritis) and sciatica.  A January 2009 X-ray report notes disc space narrowing and a 15 degree levoscoliotic curve of the entire thoracolumbar spine.  The July 2013 VA examination report notes diagnosis of degenerative disc disease and levoscoliosis.

Initially, the Board finds that, while there is evidence of a back injury and disorder prior to service entrance, any preexisting back disability was not "noted" at service entrance.  At the July 1983 service enlistment physical, the Veteran's spine was noted as clinically normal and the Veteran denied any recurrent back pain on an associated report of medical history.  As any preexisting back disability was not "noted" at service entrance, clear and unmistakable evidence is required to demonstrate a back disorder preexisted service.  See 38 U.S.C.A. § 1111.  

The evidence in this case shows a back injury prior to service, but does not demonstrate that back disabilities clearly and unmistakably existed prior to active service.  A January 2005 SSA orthopedic examination report notes that the Veteran reported having a bad back since he was a teenager.  The Veteran and his parents have consistently contended that the Veteran injured his back during a diving board accident when he was 15 years old.  In the September 2014 VA medical opinion, the VA examiner, after a complete review of the claims file, opined that the Veteran's back disability, to include levoscoliosis and mild degenerative disc disease, did not clearly and unmistakably preexist entrance into active service.  The opinion was based on evidence in the claims folder, service treatment records, subjective and objective examination, diagnostic and clinical test results, and lay statements from the Veteran and his parents regarding a pre-service back injury with hospitalization and treatment.  

Because the back disability did not clearly and unmistakably preexist service, the presumption of soundness at service entrance has not been rebutted.  38 U.S.C.A. § 1111.  As such, the Board will analyze the Veteran's claim for service connection for a back disability under direct and presumptive theories of service connection.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed back disabilities were not incurred in service, and may not be presumed to be incurred therein.  On the question of nexus of back disability to service, the VA examiner in September 2014 opined that the diagnosed back disabilities are both conditions of age and long-term lifestyle.

In a January 2009 written statement, the Veteran contended that he had symptoms of back pain during basic training, but he did not seek treatment. While, as noted above (see May 2008, June 2009, November 2009, July 2013 written statements), the Veteran contended that he injured his back during a helicopter jump in service, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or illness related to the back.  Service treatment records do not reflect any injury, complaint, diagnosis, or treatment of a back disorder.  

With regard to the silence in the Veteran's service treatment records, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  Here, the weight of the evidence is against a finding that the Veteran engaged in combat and the Veteran has not asserted that he suffered a back injury during combat.  In light of these findings, the evidence does not demonstrate involvement or engagement in combat.  See VAOPGCPREC 12-99.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In this case, while, as noted above, the Veteran has contended that some of the service treatment records are missing, the Board finds that this contention is not supported by the other evidence of record.  The Veteran's complete service treatment and personnel records, including records from the Veteran's tour of duty in Korea, have been associated with the claims file.  As such, the Board finds that the service treatment records are complete in relevant part.  

Further, the Board finds that the alleged symptoms of back pain at service enlistment with the military physician commenting on the Veteran's bad back (see May 2008 written statement) and a back injury following 10 to 15 foot fall out of a helicopter ordinarily would have been recorded had they occurred.  Throughout the course of this appeal, the Veteran has contended that he has experienced back pain since basic training and that he reinjured his back following a helicopter jump in service.  In January and March 2009 written statements, the Veteran reported seeking treatment for back pain approximately three times from May to June 1984.  See also June 2009 written statement (Veteran contends he was placed on bed rest during service).  While the service treatment records reflect that the Veteran sought treatment for left arm pain, a genital complaint, and left ear pain during service, the service treatment records do not indicate that the Veteran reported symptoms of back pain.  Further, the July 1983 enlistment physical report notes that the Veteran's spine was clinically normal and the Veteran denied any recurrent back pain on an associated report of medical history.  The Board finds that, had the military physician indeed noted that the Veteran had back problems at the time of service enlistment, this would have ordinarily been noted on the enlistment physical report.

Further, the Veteran has inconsistently reported whether he sought treatment in service for symptoms of a back disorder.  In January and March 2009 written statements, the Veteran reported receiving treatment based on symptoms of back pain and being prescribed rest three times from May to June 1984; however, in a subsequent January 2009 written statement, the Veteran reported that he did not seek treatment in service because he was told that, if he wanted to stay in service, he should not report the back pain.  The Veteran reported he instead increased drinking and "kept [his] mouth shut."  In June 2009 written statements, the Veteran contended that his sergeant returned his pass for sick call more than twice, but that he sought treatment for back pain approximately five times over a three month period.  In a May 2013 written statement, the Veteran contended that he would get a pass to rest his back whenever he saw the doctor.  At the July 2013 VA examination, the Veteran denied seeking treatment following the claimed fall from the helicopter.  In an August 2013 written statement, the Veteran reported seeking treatment at least 10 times for his back.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of an in-service back injury.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Based on the above, the Board finds that the Veteran did not experience an in-service injury or disease related to the current back disability.

However, as the Veteran's current back disability (degenerative joint disease) is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a back disorder in service or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  

First, as detailed above, regarding chronic symptoms in service, service treatment records are negative for complaints, treatment, findings, or diagnoses of a back disorder.  As noted above, the Board has specifically found that the Veteran did not sustain an in-service injury, disease, or experience symptoms of a back disorder during service.  As such, the Board finds that the Veteran did not experience chronic symptoms of a back disorder during service.  38 C.F.R. § 3.303(b).        

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a back disorder since service separation.  In a December 1995 written statement, Dr. J.K. noted that the Veteran's past medical history was significant for degenerative vertebral disc disease.  In a July 2005 written statement, Dr. J.G. noted that the Veteran had been treated for low back pain sporadically since 1991.  

The evidence also includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

In a December 2004 New York State Disability Determination Function Report, the Veteran reported that he always had a bad back.  In a June 2009 written statement, the Veteran contended that his back was 10 times worse after service separation.  The Board finds that the Veteran's reported history of continued symptomatology since service, while competent, is nonetheless not credible.  Significantly, the Board finds that the reported history of continued symptoms of a back disorder since service is inconsistent with, and outweighed by, the other lay and medical evidence of record.  

At the July 1984 service separation physical, the Veteran's spine was assessed to be clinically normal.  In an associated report of medical history, the Veteran specifically denied any recurrent back pain.  While reporting a head injury and broken bones, the Veteran indicated that he had been in a car accident four years prior, as a result of which he had a concussion and stitches in his head, and had broken his hand four to five years prior.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation and for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Further, while not dispositive, the first recorded symptomatology of a back disorder is found in December 1995, over 11 years after service separation.  A July 2005 written statement from Dr. J.K. notes that the Veteran was treated sporadically for low back pain since 1991; however, this treatment still comes at least six years after service separation.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous, more contemporaneous in-service history, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).   

In addition, as shown above, the first possible symptomatology related to a back disorder was in 1991, over six years after service separation.  Therefore, a back disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  Based on the above, the Board finds the criteria for presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the claim, under a presumptive basis, must be denied.

In addition to the absence of an in-service injury or illness related to the current back disability and absence of continuous symptoms since service separation, the Board further finds that the weight of the evidence demonstrates that the currently diagnosed back disabilities are not otherwise related to service.  In an April 2008 written statement, Dr. J.P. noted that the Veteran sustained permanent back injuries that will most likely worsen with age; however, Dr. J.P. did not indicate what back injuries the Veteran had sustained, when the injuries were sustained, or link any back injuries with the Veteran's active service.

At the July 2013 VA examination, the Veteran reported that, while in service, he injured his back following a helicopter jump, but did not seek medical attention at the time.  The Veteran reported that he first sought treatment for back pain in 2008 or 2009.  In the September 2014 addendum medical opinion, the VA examiner opined that, based on review of the claims folder, service treatment records, subjective and objective examination, diagnostic and clinical test results, and lay statements from the Veteran and his parents, the back disabilities, including levoscoliosis and mild degenerative disc disease, are most likely due to the Veteran's age many years working in landscaping and are not related any back disorder obtained during service.  The VA examiner opined that the diagnosed back disabilities are conditions of age and long-term lifestyle.  

 The VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the back disabilities and had sufficient facts and data on which to base conclusions.  The Board finds the July 2013 VA examination report and September 2014 addendum opinion to be highly probative.

The Veteran has consistently contended, throughout the course of this appeal and in statements to health care providers, that his currently diagnosed back disability was caused by service.  A February 2007 private treatment record notes that the Veteran reported a history of lower back pain that he attributed to injuries sustained during military service.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

The Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of medically complex disorders such as degenerative joint disease (arthritis), degenerative disc disease, or levoscoliosis that manifested after service separation.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing required diagnosing, and manifests symptomatology that overlaps with other disorders.  Woehlaert at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current back disabilities are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.  

Additionally, the symptom of back pain overlaps with other disorders.  To differentiate pain attributable to arthritis from pain due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain, as well as knowledge of all likely etiologies of arthritis, not just injury to a joint.  Here, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of degenerative joint disease, arthritis, degenerative disc disease, and levoscoliosis.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the current back disabilities, with symptoms that manifested six years after service separation, and service, especially in this case where there is no chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many years after service.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's degenerative joint disease, arthritis, degenerative disc disease, and levoscoliosis were not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint disease (arthritis), degenerative disc disease, and levoscoliosis is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


